By the Court.
If it can be proved, that the copy of the letter now produced, was one of those copies, which were actually circulated at the time of the insurrection, it is admissible evidence : but, otherwise, it cannot be read to the Jury.
II. The Attorney of the District offered testimony to prove, that, in the course of the insurrection, the prisoner joined in robbing the public mail of the United States; and that several of the letters, thus intercepted, had been read at the meeting at Bradock's field.
But it was objected, on behalf of he prisoner, that the robbery of the mail, was a felony, for which, as a substantive and independent crime, he was actually charged by another indictment ; and that, therefore, evidence relating to it should not be given on the present issue, as the prisoner was not prepared to answer, and a prejudice might be excited against him in the mind of the Jury.
By the Court.
An act committed with a felonious intention, cannot be given in evidence upon, the trial of an indictment for High Treason. It does not yet appear, that the mail was intercepted and rifled with a traiterous intention ; and, as far as it respects the prisoner, there is another indictment against him, charging the offence merely as a felony. Under these circumstances the testimony cannot be admitted.